DECISION.
Although the court below did not have jurisdiction to grant extensions of time for filing the transcript of the record in this court, in view of rule 58 of this court, which was not revoked by the amendment made to section 299 of the Code of Civil Procedure by Act No. 70 of March 9, 1911, and considering' the practice followed by this court in the cases of García v. The American Railroad Company of Porto Rico, 17 P. R. R., 914, and Hernández v. The American Railroad Company of Porto Rico, 17 P. R. R., 1177, the motion presented by the respondents in this case is hereby overruled and it is ordered that this case be heard tomorrow, which is the day set therefor.

Motion overruled.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred. •
Mr. Justice MacLeary did not take part in the decision of this case.